DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	This Office action is in response to the amendment filed July 13, 2021 in which claims 1 and 19 were amended and claims 2-5 were canceled.
 	The previous rejection of the claims under 35 USC 112 is withdrawn in view of the amendment to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 20 is rejected because the infrared spectrum of the grease is already recited in claim 19.
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11 and 18- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Waynick (US 20070004602).
 	Waynick 2007 teaches mixed base grease compositions containing sulfonates and a calcium carboxylate.  The mixed bases can be added to lubricating oils or greases to provide anti-wear properties to the oil or grease.  The mixed bases, either in the form of nanoparticles or as mixed bases in overbased sulfonate compositions 
  	In one aspect of the oil or grease, the calcium carboxylate may be calcium acetate.  In one embodiment, the invention is a lubricant having a low viscosity such as is used as engine oil for gasoline or diesel engines used in automobiles and trucks.  In another embodiment of this invention, the greases of this invention include a base oil and a thickener (see para 0006).  
 	In general, the base oil is present in an amount of less than about 99% by weight, and the overbased sulfonate is present in an amount up to 20% by weight (see para 0021 and 0022).  The lubricating oil compositions may be prepared of synthetic, animal, vegetable, or mineral origin (see para 0024).  The base oil can be naphthenic oil, paraffinic oil, aromatic oil, or a synthetic oil such as a polyalphaolefin polyolester, diester, polyalkyl ethers, polyaryl ethers, silicone polymer fluids, or combinations thereof (see para 0025). Conventional additives are also present in the grease of Waynick and include antioxidants and corrosion inhibitors (see para 0023).
 	The overbased sulfonate may be a calcium sulfonate (see para 0037-0039). Waynick 2007 meets the limitations of the claims other than the differences set forth below.
 	Waynick does not exemplify a grease.  However, no unobviousness is seen in this difference because Waynick teaches that his invention is directed to grease compositions.
 	Waynick does not specifically teach the penetration, drop point, absorbance peak or ratio of peak intensity.  However, it would be reasonable to expect that Waynick 
 	Waynick does not teach that the grease composition of his invention is made by the process of the present invention.  However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claims 1, 6-12 and 17- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi (US 20150252283).
 	Sekiguchi teaches a grease composition contains a calcium sulfonate complex grease and an additive.  The additive includes an overbased metal sulfonate and an antioxidant.  The overbased metal sulfonate is preferably an overbased calcium sulfonate (see abstract).  The base oil is not particularly limited and thus may be a mineral oil or a synthetic oil for a typical grease composition.  The above oils may be used alone or in combination (see para 23).  
 	The calcium sulfonate complex used as the thickener is a combination of calcium sulfonate and a calcium salt (a calcium soap) such as calcium acetate (see para 33).  The base number of the overbased metal sulfonate is preferably 100 mg KOH/g or more and more preferably 300 mg KOH/g or more, the base number being determined by a perchloric acid method according to JIS K-2501 (see para 0041).  The blend ratio of the 
 	The grease composition may be further blended with a predetermined amount of other additives in addition to the overbased metal. Examples of other additives include an oiliness agent, extreme pressure agent, detergent dispersant, viscosity index improver, rust inhibitor, metal deactivator and antifoaming agent (see para 0053). Examples of the oiliness agent include: aliphatic alcohol; fatty acid compounds such as fatty acid and fatty acid metal salt (see para 0054). The worked penetration of the grease composition according to the exemplary embodiment is preferably in a range from 220 to 385 (according to JIS K2220.7) (see para 0061).
 	In preparing the grease, Sekiguchi uses 12-hydroxystearic acid (complexing acid) and isopropanol (converting agent) (see para 0066).  The drop point of the grease is 260 C or more.  Sekiguchi meets the limitations of the claims other than the differences set forth below.  
 	Sekiguchi does not exemplify the claimed grease.  However, no unobviousness is seen in this difference because Sekiguchi teaches that his invention is directed to grease compositions that contain the claimed components.
 	Sekiguchi does not specifically teach the absorbance peak or ratio of peak intensity.  However, it would be reasonable to expect that Sekiguchi meets these limitations because Sekiguchi teaches that his grease compositions encompass those of the present invention and therefore one would expect that the grease compositions of Sekiguchi would meet the claimed limitations.
.
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Waynick (US 20070004602, hereinafter 2007) as applied to the claims above, and further in view of Waynick (US 20130109602, hereinafter 2013).
 	Waynick 2007 has been discussed above.  Waynick 2007 does not specifically teach the claimed complexing acid and converting agents.  However, Waynick 2013 teaches these difference.
   	Waynick 2013 teaches an overbased calcium sulfonate grease composition comprising a reduced amount of overbased calcium sulfonate, base oil, one or more converting agents, and one or more complexing acids (see abstract).
 	One or more converting agents, such as alcohols, ethers, glycols, glycol ethers, glycol polyethers, carboxylic acids, inorganic acids, organic nitrates, 
and any other compounds that contain either active or tautomeric hydrogen, are used according to Waynick 2013 (see para 0019). A small amount of a facilitating acid may be added to the mixture prior to conversion according to another embodiment of the invention.  Suitable facilitating acids, such as an alkyl benzene sulfonic acid, having an 
 	It would have been obvious to one of ordinary skill in the art to include these components in the grease because the compounds are used to improve the quality of the grease.  With respect to 2-ethoxy ethanol as a specific converting agent, it would have been obvious to one of ordinary skill in the art to use such a compound because it is within the scope of the glycol ethers set forth in Waynick 2013.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
 	Applicant argues that Waynick fails to teach, suggest, exemplify or predictably lead one skilled in the art to a complex grease that included preformed calcium and an overbased calcium sulfonate detergent that are recited in the claimed amounts.
 	Waynick 2007 teaches that calcium acetate is added to the greases to provide good anti-wear, good friction reduction, and excellent adherence to the surface to be treated. Waynick 2007 teaches that the greases comprise a substantial amount of base oil, a thickener and a sufficient amount of the calcium acetate nanoparticles (see para 0009).  Waynick 2007 teaches 45-90% base oil, 5-20 % thickener and 0.5-30% nanoparticles (calcium acetate (see para 0022).  Waynick teaches calcium sulfonate 
 	Applicant argues that Sekiguchi fails to teach, suggest, exemplify or predictably lead one skilled in the art to a complex grease that included preformed calcium and an overbased calcium sulfonate detergent that are recited in the claimed amounts.
 	Sekiguchi teaches a grease composition comprising a calcium sulfonate complex and a calcium salt (calcium acetate) (para 0032).  The grease contains 15-60% of the complex (see para 0033) has a worked penetration of 220-385 (para 061) and a drop point of 260 C or more (see Table 1 and claim 8).  Given that Sekiguchi teaches all of the above it would be reasonable to expect that the grease would meet the limitation regarding the IR absorbance peaks, absent evidence to the contrary.
 	Applicant argues that Waynick 2013 does not teach the claimed grease.
 	Waynick 2013 was relied upon for teaching the limitations of claims 12-17.  Waynick 2013 meets those limitations and provides the necessary motivation to be combined with Waynick 2007.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17010245/20210915